1

2

3

4

5

6

7

8                                 UNITED STATES DISTRICT COURT

9                             EASTERN DISTRICT OF CALIFORNIA

10

11   JERRY GRIFFIN, MICHELLE                    No. 2:19-cv-01477-MCE-DB
     BOLOTIN, MICHAEL SIENKIEWICZ,
12   AND JAMES B. OERDING,
13                   Plaintiffs,                RELATED CASE ORDER
14          v.
15   ALEX PADILLA, in his official capacity
     as Secretary of State of California,
16
                     Defendant.
17

18   ROQUE ROCKY DE LA FUENTE,                  No. 2:19-cv-01659-TLN-EFB
19                   Plaintiff,
20          v.
21   ALEX PADILLA, in his official capacity
     as Secretary of State of the State of
22   California,
23                   Defendant.
24

25

26          The Court received the Notice of Related Case filed on August 28, 2019.
27   ////

28   ////
                                                1
1           Examination of the above-entitled civil actions reveals that these actions are

2    related within the meaning of Local Rule 123(a) (E.D. Cal. 1997). The actions involve

3    many of the same defendants and are based on the same or similar claims, the same

4    property transaction or event, similar questions of fact and the same questions of law

5    and would therefore entail a substantial duplication of labor if heard by different judges.

6    Accordingly, the assignment of the matters to the same judge is likely to effect a

7    substantial savings of judicial effort and is also likely to be convenient for the parties.

8           The parties should be aware that relating the cases under Local Rule 123 merely

9    has the result that both actions are assigned to the same judge; no consolidation of the

10   action is effected. Under the regular practice of this court, related cases are generally

11   assigned to the district judge and magistrate judge to whom the first filed action was

12   assigned.

13          IT IS THEREFORE ORDERED that the action denominated 2:19-cv-01659-TLN-

14   EFB is reassigned to District Judge Morrison C. England, Jr. and Magistrate Judge

15   Deborah Barnes for all further proceedings, and any dates currently set in this

16   reassigned case only are hereby VACATED. The caption on documents filed in the

17   reassigned case shall be shown as 2:19-cv-01659-MCE-DB.

18          IT IS FURTHER ORDERED that the Clerk of the Court make appropriate

19   adjustment in the assignment of civil cases to compensate for this reassignment.

20          IT IS SO ORDERED.
21   Dated: August 28, 2019

22

23

24

25

26
27

28
                                                    2
